Title: Thomas Jefferson to Joseph Hunter, 3 January 1812
From: Jefferson, Thomas
To: Hunter, Joseph


          
                  Sir 
                   
                     Monticello 
                     Jan. 3. 12.
           I have two clocks out of order, and requiring something to be done to them, probably not much, as they will go for a while when put in motion, but stop again after awhile. presuming that your business leads you sometimes to our court, I should be glad whenever you  come if you would call & set these to rights. indeed having 4. or 5. of these in the house we never pass the year without some repairs being necessary, which may furnish further occasion of troubling you hereafter. 
		   accept my best wishes.
          
            Th:
            Jefferson
        